Citation Nr: 0120942	
Decision Date: 08/16/01    Archive Date: 08/17/01

DOCKET NO.  00-16 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for chronic vocal cord 
lesions.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to June 
1983, and February 1984 to March 1995.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from an April 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.

The veteran's appeal originally included the issue of 
entitlement to a compensable evaluation for lipomas of the 
abdomen and left thigh.  A substantive appeal (VA Form 9) may 
be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.204 (2000).  In 
January 2001 correspondence, the veteran stated that he 
wanted to withdraw the issue of entitlement to a compensable 
evaluation for lipomas of the abdomen and left thigh from 
appellate review.  The Board finds that this constitutes the 
requisite "writing" to withdraw the issue.  Consequently, 
the only issue currently before the Board for review is 
entitlement to service connection for chronic vocal cord 
lesions.

The Board notes that the veteran requested a personal hearing 
in his July 2000 substantive appeal.  In January 2001 
correspondence, however, the veteran explained that he no 
longer wished to appear before a local hearing officer.  In 
view of the foregoing, the Board is satisfied that the 
veteran's personal hearing request has been withdrawn.


FINDINGS OF FACT

There is no competent medical evidence demonstrating the 
presence of chronic vocal cord lesions related to service or 
the veteran's service-connected lipomas of the abdomen and 
left thigh, and there is no allegation that such evidence 
exists.


CONCLUSION OF LAW

Chronic vocal cord lesions were not incurred in or aggravated 
by active service, and are not related to the veteran's 
service-connected lipomas of the abdomen and left thigh.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.310 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records are negative for 
findings of vocal cord lesions, and a January 1995 separation 
examination report notes a normal clinical evaluation of the 
mouth and throat.

A December 1997 private operative report notes that the 
veteran underwent a microsuspension laryngoscopy and biopsy 
with frozen sections.  The record indicates that the veteran 
was a heavy smoker, and had been hoarse since September 1997.  
A fiberoptic laryngoscopy showed a whitish elevation of the 
mucous membrane of the true cords bilaterally, involving the 
anterior one third of the left cord and the right cord to a 
lesser extent.  The postoperative diagnosis was possible 
vocal chord nodules.

The veteran filed a claim of entitlement to service 
connection for vocal cord lesions in April 1998.  This claim 
was denied by the RO in an April 1999 rating decision.  The 
veteran filed a notice of disagreement (NOD) with this 
decision in July 1999, and submitted private medical reports 
in support of his claim.

A May 1999 private operative report indicates that the 
veteran experienced a sensation in his throat with hoarseness 
following a bout of pneumonia in November 1998.  A physical 
examination revealed a moderately enlarged right tonsil with 
a one centimeter growth protruding from the upper pole.  A 
tonsillectomy and microsuspension of laryngoscope was 
performed.

In June 1999 correspondence, the veteran's private physician 
explained that he incorrectly reported that the veteran was a 
heavy smoker in the December 1997 operative report.  He noted 
that the report should be changed to reflect that the veteran 
was a nonsmoker.

A June 2000 rating decision continued the denial of service 
connection for vocal cord lesions.  The veteran submitted a 
substantive appeal the following month, perfecting his 
appeal.

During a February 2001 VA examination, the veteran reported 
undergoing vocal cord stripping after experiencing a constant 
cough a couple of years earlier.  He denied experiencing any 
problems with hoarseness or vocal cord lesions since the 
operation.  The veteran suggested a relationship between his 
vocal cord lesions and his service-connected lipomas of the 
abdomen and left thigh.  An ear, nose and throat examination 
was normal.  The larynx and hypopharynx were clear, and no 
lesions were noted on the vocal cords.  The diagnostic 
impression was history of vocal cord lesions.  The examiner 
explained that the veteran's vocal cord lesions "cleared 
up."  He concluded that there was no relationship whatsoever 
between the veteran's lipomas and the vocal cord lesions, and 
opined that the lesions may have been related to nonservice-
connected gastroesophageal reflux disease.

Based on this evidence, the RO continued the denial of 
service connection for vocal cord lesions in April 2001.

Analysis

I.  Claims Assistance

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The other 
salient features of the new statutory provisions impose the 
following obligations on the Secretary (where they will be 
codified in title 38 United States Code is noted in 
parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 

(a) identify the records the VA is unable to obtain; 
(b) briefly explain the efforts that the VA made to 
obtain those records; and 
(c) describe any further action to be taken by the 
Secretary with respect to the claim (38 U.S.C.A. § 
5103A(b)(2)). 

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)); 

(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)); 

(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):  

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant):

(i) contains competent evidence that the claimant 
has a current  disability, or persistent or 
recurrent symptoms of disability; and 
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but   
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim. 

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g));

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

Following a detailed review of the claims folder, the Board 
concludes that the RO has either complied with, or gone 
beyond, the provisions of the VCAA.  There is no indication 
of outstanding Federal Government records or other records 
that have been identified by the claimant.  In addition, the 
RO has obtained all pertinent records from VA and private 
medical care providers.

The RO has notified the veteran of the results of its efforts 
to obtain records in multiple pieces of correspondence and he 
has actual notice of all the evidence of record.  Further, 
the RO has provided the veteran a VA examination.  There is 
no indication that there is any evidence that could 
substantiate the claim that has not been obtained.  
Accordingly, while the RO has not sent notice as set forth in 
(3) above describing how the tasks of developing the record 
are allocated, it has gone beyond this requirement by 
actually obtaining all the evidence.  In light of all of 
these considerations, the Board finds that it is not 
prejudicial to the veteran to proceed to adjudicate the claim 
on the current record.  Bernard v. Brown, 4 Vet. App. 384 
(1993).


II.  Service Connection Claim

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § § 1110, 1131; 38 C.F.R. § 3.303.  
With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease, and sufficient 
observation to establish chronicity at the time.  Continuity 
of symptomatology is required only where the condition noted 
during service is not shown to be chronic.  When the fact of 
chronicity in service is not adequately supported, a showing 
of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).  In addition, a disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected.  38 
C.F.R. § 3.310(a).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
disease alleged to have been incurred in or aggravated by 
such service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and to that end, shall resolve every reasonable 
doubt in favor of the veteran.  38 U.S.C.A. § 1154(b) (West 
1991 & Supp. 2000).

Generally speaking, in decisions on claims for VA disability 
benefits, a veteran is entitled to the "benefit of the 
doubt" when there is an approximate balance of positive and 
negative evidence.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When the evidence supports 
the claim or is in relative equipoise, the veteran prevails.  
Gilbert, 1 Vet. App. at 56.  Further, where the "fair 
preponderance of the evidence" is against the claim, the 
benefit of the doubt rule has no application.  Id. 

Following a detailed review of the claims folder, the Board 
finds that there is no competent medical evidence of chronic 
vocal chord lesions.  The physician who performed the 
February 2001 VA examination found no lesions on the vocal 
cords, and concluded that they "cleared up."  He 
specifically noted that there was no relationship whatsoever 
between the veteran's previous vocal cord lesions and his 
service-connected lipomas, and opined that the lesions may 
have been related to nonservice-connected gastroesophageal 
reflux disease.

Under the case law, a fundamental element for the 
establishment of service connection is competent evidence of 
"current disability."  Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  The Board further finds that "current disability" 
means a disability shown by competent medical evidence to 
exist at the time of the award of service connection.  
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Chelte v. 
Brown, 10 Vet. App. 268 (1997).  As the Court has held, the 
regulatory definition of "disability" is the 
"...impairment of earning capacity resulting from such 
diseases or injuries and their residual conditions...."  38 
C.F.R. § 4.1 (2000); Hunt v. Derwinski, 1 Vet. App. 292, 296 
(1991).  Under these criteria, "disability" for VA 
compensation benefit purposes is not shown to be present in 
this case at this time.

While the veteran maintains that his vocal cord lesions are 
related to service, or to his service-connected lipomas of 
the abdomen and left thigh, he is not competent to provide a 
medical diagnosis or an opinion regarding medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Accordingly, as the record fails to demonstrate chronic vocal 
cord lesions related to the veteran's period of active duty, 
or his service-connected lipomas of the abdomen and left 
thigh, the appeal is denied.  The evidence is not so evenly 
balanced that there is doubt as to any material issue.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.


ORDER

Entitlement to service connection for chronic vocal cord 
lesions is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

